Citation Nr: 0119968	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  92-15 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  




REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from January 1986 to 
October 1986 and from November 1987 to July 1991.  There is 
no evidence that his Southwest Asia service involved combat.  

The veteran currently resides in the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In July 1996, the Board denied increased ratings for 
degenerative disc disease of the lumbosacral spine and 
chronic obstructive pulmonary disease with fibrosis.  In an 
October 1998 letter (last paragraph, page 3), the veteran 
reasserted these claims.  The RO should respond to the 
veteran.  


REMAND

The case was previously before the Board of Veterans' Appeals 
(Board) in September 1994, July 1996 and September 1997.  The 
issue of entitlement to service connection for a bilateral 
hearing loss disability was remanded for examination of the 
veteran and medical opinions.  The veteran did not report for 
examination and, in October 1998, expressed his opinion that 
the record supported his claim and further examination was 
not necessary.  

In May 1999, the local representative made a presentation on 
the veteran's behalf, noting that he had not reported for 
examination and emphasizing his October 1998 statement.  
There was no comment as to a March 1999 VA audiologic 
examination of the veteran.  

In June 1999, the national representative made a presentation 
to the Board, noting that the veteran had not reported for 
examination and discussing his October 1998 statement.  There 
was no comment as to a March 1999 VA audiologic examination 
of the veteran.  

In September 1999, the Board issued a decision based on the 
evidence in the claims folder, which did not included a 
report of a March 1999 VA audiologic examination of the 
veteran.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In May 2000, the veteran's attorney forwarded to the Court, a 
copy of a report of a March 1999 VA examination of the 
veteran.  The report included the veteran's annotations and 
comments.  Although the Board was not made aware of this 
evidence, we have constructive knowledge of VA records.  

In June 2000, the Court vacated the Board's September 1999 
decision and Remanded the matter to the Board.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

All pertinent VA medical records should be obtained, 
including a copy of the March 1999 VA examination.  

The examiner should be asked to clarify his March 1999 
opinion.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain a complete copy 
of the veteran's VA medical records and 
associate them with the claims folder.  A 
copy of the March 1999 VA audiologic 
examination should specifically be 
requested.  

3.  The RO should ask the veteran to 
report any other evidence which may be 
pertinent.  Such evidence should be 
developed in accordance with VCAA.  

4.  The examiner who performed the March 
1999 VA Audiometric examination of the 
veteran should be asked to clarify his 
opinion.  Did the pre-existing hearing 
loss increase in severity during service?  
An explanation for the conclusion should 
be given.  If the examiner who did the 
March 1999 examination is not available, 
another audiologist or physician can 
respond to the question.  

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, he must submit it to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, he must notify the 
RO and request assistance in obtaining 
the evidence.  

In the September 1997 Remand, the Board 
noted that variations at 3,000 and 4,000 
Hertz required the interpretation of a 
trained professional.  In the September 
1999 decision (at 8, 9), the Board noted 
that there was no medical opinion 
identifying increased disability during 
service.  The veteran has repeatedly 
asserted the test results in service 
evidence an increase in severity.  As a 
lay witness, he does not have the 
training and experience to interpret test 
results.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  
The veteran is again alerted that his 
claim needs evidence of increased 
severity from a trained medical 
professional.  

In assessing medical evidence, the 
failure of the physician to provide a 
basis for his opinion goes to the weight 
or credibility of the evidence in the 
adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for 
assessing the probative value of a 
medical opinion are the physician's 
access to the claims file and the 
thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  In some cases, the 
physician's special qualifications or 
expertise in the relevant medical 
specialty or lack thereof may be a 
factor.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

